DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
A response was received from the applicant on December 30, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wisbrod (US 3,091,781) in view of Mier Maza (US 9,132,898).
Wisbrod discloses a paddle for a canoe or boat, as shown in Figures 1-10, said paddle having a blade portion or body, defined as Part #4, that extends from a shaft, defined as Part #6, to a blade tip, defined as Part #20, as shown in Figure 1, said blade portion or body having a cross-sectional profile, as shown in Figures 6-7, which can be separated at a chord line into a top section with an upper surface or face, defined as Part #10, and a bottom section with a lower surface or face, defined as Part #12, where said upper surface and said lower surface are both outwardly convex in shape, as shown in Figures 6-7 and described in lines 40-49 of column 2, and a shoulder section, defined as Part #18, that smoothly transitions between said shaft and said blade portion or body, as shown in Figures 1 and 4.
Wisbrod, as set forth above, discloses all of the features claimed except for the use of a blade portion or body with an upper surface that is thicker and has more curvature than a lower surface in order to generate a lift force when said blade portion or body is moved through water.
Mier Maza discloses a kayak paddle, as shown in Figures 1-8, with a blade, defined as Part #200, that is comprised of a body, defined as Part #210, which extends from a shaft to a blade tip, as shown in Figure 3, said body having a cross-sectional profile, defined as Part #300, which can be separated at a chord line into a top or front 
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wisbrod in view of Mier Maza, and further in view of Kicker (US 8,801,483).
Wisbrod in combination with Mier Maza shows all of the features claimed except for the use of a joint that is positioned between opposite ends of said shaft and has two joint sections for selective disengagement to separate said shaft into a first half and a second half.
Kicker discloses a paddle, as shown in Figures 1-10, which is comprised of a first shaft section, defined as Part #11, with a blade end, defined as Part #11a, a second shaft section, defined as Part #12, with a blade end, defined as Part #12a, and a joint with two corresponding joint sections, defined as Parts #13 and 14, which are configured to be selectively disengaged from each other in order to separate said paddle into said first shaft section and said second shaft section, as shown in Figures  8-10.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a paddle having first and second shaft sections that are separable by a joint with two joint sections, as taught by .

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617